In re: State of Louisiana through Harry F. Connick, District Attorney, applying for writs of certiorari, prohibition, mandamus and stay order. Parish of Orleans.
Writ granted. Upon the showing that the witnesses did not have available advice of counsel at the time, the order of the Criminal District Court, Parish of Orleans, Section D, holding Police Officer Rhett Magnon and Police Officer Donald Curóle in contempt of court, is set aside, without prejudice to the trial court’s right to conduct an in camera hearing at which the police officers could be required, after advice by counsel, to respond. In lieu thereof, the trial judge may order the prosecutor to divulge in camera the name of the confidential informant described in the application for the search warrant, or he may sustain the motion to suppress the evidence upon the prosecutor’s failure to do so. Under the present circumstances, the state may acquiesce in suppression of the evidence rather than divulge the name of the informant.